Paul Ward, Associate Justice, dissenting. I am dissenting to the majority opinion because I believe the evidence justifies the conclusion that appellant had been paid for his services except, of course, for the amount allowed by the trial court. My reasons are hereafter set forth. Mrs. Page died May 17, 1958, at the age of 90. The majority would pay appellant at the rate of $2.00 per day for a period of three years preceding Mrs. Page’s death, with the exceptions noted in the opinion. It is undisputed that from August, 1957, Mrs. Page signed and delivered to appellant 62 separate checks for a total of $509 — the last check being dated March 11, 1958. It was undisputed that these checks were written out by appellant for Mrs. Page to sign. It is hard to understand how anyone can reasonably believe that either Mrs. Page or appellant knew or even thought that Mrs. Page was* during that time, indebted to appellant for past services in the amount of approximately $1500. If appellant did feel that Mrs. Page owed him such a large amount it seems only reasonable that he should have done or said something about it, and I tbrnk it was his duty to have done so. I doubt if he would have been so bold as to have demanded $1500 from Mrs. Page while she was still alive. Now that she is dead he demanded, in this litigation, a sum in excess of $10,000. These were circumstances which the Chancellor had a right to consider in arriving at his decision. The Chancellor had all of the evidence as it was presented to him in open court and, in view of the facts and circumstances above set forth, I am most unwilling to disturb the Chancellor’s findings. George Rose Smith and Robinson, JJ., join in this dissent.